Henry, C. J.
In 1866, Harkless purchased of Barton county a tract of land in said county, and received a quit-claim deed from the county therefor. In 1861, the-county sold and conveyed the same land to one Herndon,, whose deed was of record when plaintiff took his quitclaim' deed. In this suit plaintiff seeks to recover from Barton county two hundred dollars, the price he paid for the land. After he purchased, plaintiff sold the land to-one Walser, who sold to Addison, who also had a deed for the land from Herndon, and was in possession when this suit was brought. The deed from the county to* plaintiff conveyed only the interest of the county in the land. He received just what he bargained for, and subsequently sold the land to Addison; what he received for the land does not appear, nor does it appear that his-grantee was ever disturbed in his possession, or threaténed by Herndon, to whom the county had previously conveyed the land.
The judgment was for defendant and is affirmed..
All concur.